MEMORANDUM **
Lorena Cortez Mendoza, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen. Our jurisdiction is governed by 8 U.S.C. § 1252. We dismiss in part and deny in part the petition for review.
We lack jurisdiction to review the BIA’s April 14, 2005, order denying Cortez Mendoza’s motion to reconsider because this petition for review is not timely as to that order. See Singh v. INS, 315 F.3d 1186, 1188 (9th Cir.2003).
The petition for review is timely only as to the BIA’s October 31, 2006, order denying Cortez Mendoza’s motion to reopen. In her opening brief, Cortez Mendoza fails to address and therefore waives any challenge to this order. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996) (issues not raised and argued in a party’s opening brief are waived).
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.